Citation Nr: 0701517	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for impairment of sphincter control with fecal incontinence.  

2.  Entitlement to an increased rating for gastric distress, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2000 and May 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The Board notes that, in January 
2003 correspondence, the veteran withdrew his request for a 
hearing at the local RO.  Also, in December 2004 
correspondence, the veteran withdrew his request for a video 
conference hearing before a Veterans Law Judge.  There is no 
further indication that the veteran or his representative 
requested that the hearings be rescheduled, thus, the Board 
deems the veteran's requests for a hearing withdrawn.  
38 C.F.R. §§ 20.700-20.704 (2006).


FINDINGS OF FACT

1.  The veteran's impairment of sphincter control with fecal 
incontinence is manifested by no more than daily leakage 
necessitating the use of pads and occasional involuntary 
bowel movements at night. 

2.  The veteran's gastric distress is manifested by no more 
than moderate symptoms such as stomach pain, daily heartburn, 
nausea, vomiting three to four times a week, and diarrhea. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for impairment of 
sphincter control with fecal incontinence have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.114, Diagnostic Code 
7332 (2006).

2.  The criteria for a 20 percent evaluation for gastric 
distress have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.114, Diagnostic Codes 7399-7305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letter dated in January 2004 and 
June 2006, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish an increased rating 
for the disabilities at issue, of what VA would do or had 
done, what evidence he should provide, informed the appellant 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claims, and asked him to provide any information in his 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of the 
effective date of an award.  In a letter dated in September 
2006, the appellant was provided with notice of the type of 
evidence necessary to establish an effective date, if an 
increased rating was granted on appeal.  When implementing 
the award, the RO will address any notice defect with respect 
to the effective date.  Significantly, the veteran retains 
the right to appeal any effective date assigned by the RO.

The Board finds that the evidence of record is adequate for 
determining whether the criteria for increased ratings have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that his impairment of sphincter control 
with fecal incontinence warrants an initial disability rating 
in excess of 10 percent.  He further contends that an 
increased disability rating should be assigned for his 
gastric distress to reflect more accurately the severity of 
his symptomatology. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  The veteran's entire history 
is reviewed when making a disability evaluation.  38 C.F.R. 
§  4.1.

The Board notes that in rating a digestive disorder, ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2006).

Initial Ratings Claim for Impairment of Sphincter Control 
with Fecal Incontinence

The veteran contends that his impairment of sphincter control 
with fecal incontinence warrants a higher initial disability 
rating.  The present appeal arises from an initial rating 
decision, which established service connection and assigned 
initial 10 percent disability rating; it follows that it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 7332, the veteran is currently 
receiving a 10 percent rating for his impairment of sphincter 
control with fecal incontinence.  A maximum 100 percent 
rating is warranted for complete loss of sphincter control.  
A 60 percent rating is warranted for extensive leakage and 
fairly frequent involuntary bowel movements.  A 30 percent 
rating is warranted for occasional involuntary bowel 
movements, necessitating wearing of pad.  A 10 percent rating 
is warranted for constant slight, or occasional moderate 
leakage.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2006).

Medical evidence includes VA treatment records, VA 
examinations, and lay statements.  VA treatment records from 
February 2002 to August 2005 show diagnosis of sphincter 
impairment, but do not document instances of complaints or 
treatment for such a disorder.  The veteran underwent a VA 
stomach examination in September 2000, where he reported no 
instances of fecal incontinence.  The September 2000 examiner 
diagnosed the veteran with irritable bowel disease and stated 
that the condition was stable on medication.  In February 
2003, the veteran underwent another VA esophagus, hiatal 
hernia, and rectum and anus examination.  At the examination, 
the veteran reported the loss of sphincter control since his 
hemorrhoid surgery.  He reported daily leakage and excessive 
gas with blood in stool, which necessitates the usage of 
pads.  Also, he reported occasional involuntary bowel 
movements at night and having found his undergarments soiled 
in the morning.  Upon physical examination, the veteran's 
abdominal was soft with positive epigastric tenderness and 
bowel sounds.  The examiner also found that his sphincter 
tone seemed slightly weaker than expected.  Given the medical 
evidence, the disability picture more nearly approximates the 
criteria required for occasional involuntary bowel movements, 
necessitating the wearing of pads.  Thus, the Board finds 
that the medical evidence warrants an initial rating of 30 
percent for the veteran's impairment of sphincter control 
with fecal incontinence.

Moreover, the Board finds that a higher initial rating is not 
available under Diagnostic Code 7332, since the veteran has 
not been shown to have complete loss of sphincter control or 
extensive leakage and frequent involuntary bowel movements.  
Consequently, the Board concludes that the preponderance of 
the evidence is against an initial disability rating in 
excess of 30 percent for the veteran's sphincter impairment.  

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's sphincter impairment has been persistently more 
severe at any time during the period of this initial 
evaluation.

Revolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's service-connected impairment 
of sphincter control with fecal incontinence warrants a 30 
percent disability rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7332.  




Increased Ratings Claim for Gastric Distress

The veteran contends that an increased disability rating 
should be assigned for his gastric distress to reflect more 
accurately the severity of his symptomatology.  The Board 
observes that where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Currently, the veteran's gastric distress is rated as 10 
percent disabling under Diagnostic Code 7399-7305.  See 
38 C.F.R. § 4.114 (2006).  Where the particular disability 
for which the veteran has been service connected is not 
listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27 (2006); See also 
Lendenmann v. Principi, 3 Vet. App. 345, 349- 350 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the veteran's service-connected gastric distress is 
rated by analogy under Diagnostic Code 7399-7305.

A maximum 60 percent rating is warranted for severe symptoms 
to include pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of heath.  A 40 percent rating is 
warranted for moderately severe symptoms, to include 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 20 percent 
rating is warranted with moderate symptoms, including 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  Lastly, a 10 percent rating is 
warranted for recurring symptoms once or twice yearly.  
38 C.F.R. § 4.114, Diagnostic Codes 7399-7305 (2006).

In support of his claim, the veteran submitted VA treatment 
records, VA examination reports, and lay statements.  VA 
medical records from February 1994 through August 2005 
continuously document the veteran's diagnosis of gastric 
reflux disease.  In November 2001, the veteran complained of 
reflux three to four times a week.  However, most medical 
evidence prior to January 2003, reflect that the veteran's 
gastric disorder was stable with no significant heartburn, no 
loss of weight, and a good appetite.  

The veteran underwent VA stomach examinations in September 
2000 and February 2003.  In both instances the veteran 
complained of some diarrhea.  At the September 2000 
examination, the veteran reported no vomiting, constipation, 
or weight loss.  He also reported infrequent nausea and 
constant distention.  The VA examiner found no abnormalities 
except slight tenderness and opined that the veteran's 
gastroesophageal reflux disease was stable on medication.  

In February 2003, the veteran underwent another VA 
examination, where he reported daily heartburn, vomiting 
three to four times a week, and occasional epigastric pain.  
He reported no melena or dysphagia.  Further, his weight 
remained stable.  On examination, the VA examiner 
demonstrated gastroesophageal reflux.  There were no general 
signs of anemia or changes in weight.  Abdominal examination 
revealed soft with positive epigastric tenderness, but no 
rebound tenderness or rigidity.  Given the above medical 
evidence, the disability picture more nearly approximates the 
criteria required for moderate symptoms.  Thus, the Board 
finds that a 20 percent rating is warranted under Diagnostic 
Codes 7399-7305.  

Moreover, the Board finds that a higher rating is not 
available under the schedule of ratings for the digestive 
system.  Specifically, a higher rating is not available under 
Diagnostic Codes 7399-7305, since, the evidence does not 
establish that the veteran's digestive disorder is severe or 
moderately severe with pain only partially relieved by ulcer 
therapy, recurrent hematemesis or melena, weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  
Consequently, the Board concludes that the preponderance of 
the evidence is against a disability rating in excess of 20 
percent for the veteran's service-connected gastric distress.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's sphincter impairment and gastric 
distress have resulted in frequent hospitalizations or caused 
marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Revolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's service-connected impairment 
of sphincter control with fecal incontinence warrants a 30 
percent initial disability rating under Diagnostic Code 7332.  
Further, the veteran's gastric distress warrants an increased 
rating of 20 percent under Diagnostic Codes, 7399-7305.  


ORDER

An initial rating of 30 percent for impairment of sphincter 
control with fecal incontinence is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

An increased rating of 20 percent for gastric distress is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


